EXHIBIT 10.8

MANATRON, INC.

EXECUTIVE STOCK PLAN OF 2000


          This Stock Plan of 2000 (the "Agreement") is made as of June 1, 2000
(the "Grant Date"), between MANATRON, INC., a Michigan corporation (the
"Company"), and Paul R. Sylvester, Early L. Stephens, James W. Flake, and Robert
D. Fry (together "Grantees" and individually "Grantee"). This Agreement is
implemented to provide Grantees with a further incentive to contribute to the
long-term growth and success of the Company through stock ownership.

          Pursuant to the recommendation and action of the Compensation
Committee of the Company's Board of Directors (the "Committee"), which consists
of at least two members of the Board all of whom are "outside directors," as
that term is defined in Section 162(m) of the Internal Revenue Code of 1986, as
amended (the "Code"), the Company hereby grants a stock option and restricted
stock to each Grantee, and each Grantee accepts the stock option and restricted
stock, subject to the terms, conditions and provisions contained in this
Agreement.

          1.          Stock Option.

          a.          Grant. The Company grants to each Grantee an option (the
"Option") to purchase the number of shares of the Company's common stock, no par
value ("Common Stock"), identified opposite Grantee's name in Appendix A at
$6.75 per share (the "Exercise Price"), subject to the terms and conditions of
this Agreement. The Option is not an incentive stock option as defined in
Section 422(b) of the Code.

          b.          Vesting. Except as provided below, Grantee's right to
exercise the Grantee's Option shall vest at a rate of ten percent (10%) of
Grantee's Options per year on each of the first through tenth anniversaries of
the Grant Date. Notwithstanding that general rule, one hundred percent (100%) of
Grantee's Options shall vest on the later of the (i) fifth anniversary of the
Grant Date or (ii) if the per share sales price of shares of Common Stock on the
Nasdaq SmallCap Market or the Nasdaq Stock Market, as the case may be (or any
successor quotation system that is the primary quotation system for trading of
Common Stock) ("Nasdaq") is equal to or greater than $20.00 on at least 10
trading days on or before the fifth anniversary of the Grant Date.

          c.          Payment by Grantee for Option. Grantee may pay the
Exercise Price for each share of Common Stock underlying the Option purchased in
cash or, if the Committee consents, in shares of Common Stock (including Common
Stock to be received upon a simultaneous exercise).

          d.          Exercise of Option. Grantee may exercise the Option by
giving the Company written notice of the exercise of the Option. The notice
shall set forth the number of shares to be purchased and shall be effective when
received by the corporate Secretary at the Company's main office, accompanied by
full payment of the Exercise



--------------------------------------------------------------------------------


Price for each share purchased. The Company will deliver to Grantee a
certificate or certificates for such shares out of previously authorized but
unissued shares of its Common Stock, as it may elect; provided, however, that
the time of delivery shall be postponed for such period as may be required for
the Company with reasonable diligence to comply with any registration or
exemption requirements under the Securities Act of 1933, as amended, the
Exchange Act of 1934, as amended (the "Exchange Act") and any requirements under
this Agreement or any other law, regulation or agreement applicable to the
issuance, listing or transfer of such shares. If Grantee fails to accept
delivery of and pay for all or any part of the number of shares specified in the
notice upon tender or delivery of the shares, Grantee's right to exercise the
Option with respect to such undelivered shares shall terminate. In such event,
Grantee's remaining Options not yet exercised or terminated shall continue in
force.

          e.          Rights as a Shareholder. Grantee shall have no rights as a
shareholder with respect to any shares covered by the Option until Grantee's
exercise of the Option and payment for such shares.

          2.          Restricted Stock.

          a.          Grant. The Company grants to each Grantee the number of
shares of Common Stock identified opposite Grantee's name in Appendix A, subject
to the terms and conditions of this Agreement (the "Restricted Stock").

          b.          Vesting. Except as provided below, Grantee's right to
receive the Restricted Stock shall vest at a rate of ten percent (10%) of
Grantee's shares of Restricted Stock per year on each of the first through tenth
anniversaries of the Grant Date. Notwithstanding that general rule, one hundred
percent (100%) of Grantee's shares of Restricted Stock shall vest on the later
of the (i) fifth anniversary of the Grant Date or (ii) if the per share sales
price of shares of Common Stock on the Nasdaq SmallCap Market or the Nasdaq
Stock Market, as the case may be (or any successor quotation system that is the
primary quotation system for trading of Common Stock) ("Nasdaq") is equal to or
greater than $20.00 on at least 10 trading days on or before the fifth
anniversary of the Grant Date.

          c.          Rights as a Shareholder. Grantee will have all rights as a
shareholder with respect to Grantee's Restricted Stock, including (i) the right
to vote the Restricted Stock at shareholders' meetings, (ii) the right to
receive, without restriction, all cash dividends paid with respect to the
Restricted Stock, and (iii) the right to participate with respect to the
Restricted Stock in any stock dividend, stock split, recapitalization or other
adjustment in the capital stock of the Company, or any merger, consolidation or
other reorganization involving an increase, decrease or adjustment in the
capital stock of the Company. Any shares or other security received as a result
of any stock dividend, stock split or reorganization will be subject to the same
terms, conditions and restrictions as those relating to the Restricted Stock
granted under this Agreement.



2

--------------------------------------------------------------------------------




          3.          Conditions. Notwithstanding any other provision of this
Agreement, Grantee's right to exercise Grantee's Option and receive Grantee's
Restricted Stock is conditional upon (a) the approval for quotation of the
Common Stock to be received upon exercise of the Option and the Restricted Stock
on Nasdaq; and (b) the approval of this Agreement by the Company's shareholders
at the Company's 2000 Annual Meeting of Shareholders or any adjournment.

          4.          Term. Upon vesting, each Grantee's right to receive shares
of Common Stock under this Agreement shall terminate on May 31, 2010, unless
earlier terminated as set forth in this Agreement.

          5.          Termination of Employee Status.

          a.          Termination by Grantee "With Cause" or by Company Without
"Cause." If a Grantee terminates his employment with the Company "With Cause" or
if the Company terminates a Grantee's employment with the Company "Without
Cause", that Grantee's unvested Options and Restricted Stock shall vest
immediately. Grantee may exercise the Option for a period of one year after the
date Grantee ceases to be an employee. Termination "Without Cause" shall mean
termination of Grantee by the Company for any reason other than "Cause" (as
defined below in Paragraph 5(b)). "With Cause" shall mean:

>           (i)          Without Grantee's express written consent, the
> assignment to Grantee of any duties inconsistent with Grantee's present
> position or positions, duties, responsibilities and status with Employer or a
> subsidiary, except in connection with Grantee's termination as provided below
> in Sections 5(c), (d) or (e) or by Grantee other than "With Cause";
> 
>           (ii)          Without Grantee's express written consent, a reduction
> in Grantee's Base Salary as in effect on the date of this Agreement or as the
> same may be increased from time to time, by more than fifteen percent (15%);
> or
> 
>           (iii)          Without Grantee's express written consent, a
> relocation of Grantee to a location outside of Grantee's current employment
> location, except for required travel on business of Employer to an extent
> substantially consistent with Grantee's present business travel obligations.

          b.          Termination for "Cause." If the Company terminates a
Grantee's employment with the Company for "Cause", or if a Grantee terminates
his employment with the Company for reasons other than "With Cause," that
Grantee's right to exercise any outstanding and unvested Options shall terminate
as of such termination and any shares of Restricted Stock still subject to
restrictions automatically shall be forfeited and returned to the Company.
Termination shall be considered to be for "Cause" if based upon:



3

--------------------------------------------------------------------------------




>           (i)          Grantee's conviction of a crime involving moral
> turpitude or embezzlement;
> 
>           (ii)          Grantee's willful activities in competition with the
> Company or in aid of its competitors;
> 
>           (iii)          the willful and continued failure to substantially
> perform Grantee's duties with the Company under this Agreement (other than any
> other such failure resulting from Disability), after a written demand for
> substantial performance is delivered to Grantee that specifically identifies
> the manner in which the Company believes Grantee has willfully failed to
> substantially perform his duties, and after Grantee has failed to resume
> substantial performance of his duties on a continuous basis within fourteen
> (14) calendar days of receiving such demand; or
> 
>           (iv)          Grantee willfully engaging in conduct which is
> demonstrably and materially injurious to the Company, monetarily or otherwise.

                    For purposes of (ii), (iii) and (iv) above, no act, or
failure to act, on Grantee's part shall be deemed "willful" unless done, or
omitted to be done, by the Grantee not in good faith and without reasonable
belief that the action or omission was in the best interest of the Company.

          c.          Disability or Death. If a Grantee's employment is
terminated as a result of his death or "Disability" (as defined in the
Employment Agreement), (i) that Grantee or his personal representative may
exercise the Option for a period of one year after the date Grantee ceases to be
an employee, but only to the extent that Grantee was entitled to exercise the
option on the date Grantee ceased to be an employee; and (ii) the restrictions
applicable to the shares of Restricted Stock automatically shall terminate and
the Restricted Stock shall vest as of the date of termination. "Disability"
means that as a result of Grantee's incapacity due to physical or mental
illness, he shall have been absent from his duties with the Company on a
full-time basis for six (6) consecutive months, and if he shall not have
returned to the full time performance of his duties within thirty (30) days
after written notice after such six (6) month period.

          6.          Change in Control. Each Grantee's conditional right to
exercise the Option and to receive the Restricted Stock shall vest immediately
if there is a "Change in Control" (as defined below) of the Company,
notwithstanding Sections 1 and 2 of this Agreement. Grantee may exercise the
option for a period of six months after the date of the Change in Control.
"Change in Control" of the Company shall mean a change in control of a nature
that would be required to be reported in response to Item 6(e) of Schedule 14A
of Regulation 14A promulgated under the Exchange Act, whether or not the Company
is then subject to such reporting requirement, other than an acquisition of
control by the Company or an employee benefit plan maintained by the Company;
provided that, without limitation, such a Change in Control shall be deemed to
have occurred if (a) any "person" (as such term is used in Sections 13(d) and
14(d)(2) of the Exchange Act), other than the Company or an employee benefit
plan maintained by the


4

--------------------------------------------------------------------------------


Company, becomes the "beneficial owner" (as defined in Rule 13d-3 of the General
Rules and Regulations under the Exchange Act), directly or indirectly, of
securities of the Company representing 20% or more of the combined voting power
of the Company's then outstanding securities entitled to vote in the election of
directors of the Company (whether or not such person is a member of a group that
is deemed to be a single person under Section 13(d)(3) of the Exchange Act and
whether or not other members of such group previously had been the beneficial
owner of some or all of such securities), (b) during any period of two
consecutive years, individuals who at the beginning of such period constitute
the Board of Directors of the Company cease for any reason to constitute at
least a majority thereof (unless the election or nomination for election by the
Company's shareholders of each new director was approved by a vote of at least
two-thirds of the directors then still in office who were directors at the
beginning of the period), or (c) all or substantially all of the assets of the
Company are liquidated, sold or distributed.

          7.          Adjustment Provisions. If the number of shares of Common
Stock outstanding changes by reason of any stock dividend, stock split,
recapitalization, merger, consolidation, combination, exchange of shares or any
other change in the corporate structure or shares of the Company, the aggregate
number and class of shares available under this Agreement, together with the
Exercise Price, shall be adjusted appropriately.

          8.          No Fractional Shares. No fractional shares shall be issued
pursuant to this Agreement and any fractional shares resulting from adjustments
shall be eliminated from the respective Option or Restricted Stock award, with
an appropriate cash adjustment for the value of any Option or Restricted Stock
eliminated.

          9.          Transferability. Unless the Committee otherwise consents,
Grantee will not sell, exchange, transfer, pledge or otherwise dispose of the
Option or Restricted Stock at any time, whether voluntarily or involuntarily, by
operation of law or otherwise, except that the provisions of this paragraph will
not apply to any Restricted Stock that has vested pursuant to this Agreement and
any Option or Restricted Stock that is sold, exchanged, transferred, pledged or
otherwise disposed of to the Company or by will or the laws of descent and
distribution. If a Grantee violates the restrictions in this Section 9, that
Grantee's right to unvested Options or shares of Restricted Stock immediately
will cease and terminate and that Grantee promptly will forfeit and surrender
all Options and shares of Restricted Stock that are still subject to
restrictions to the Company.

          10.          No Right to Employment. This Agreement shall not be
construed as giving any Grantee the right to be retained in the employ or
directorship of the Company.

          11.          Withholding. The Company shall be entitled to (a)
withhold and deduct from future wages of each Grantee (or from other amounts
that may be due and owing to Grantee from the Company), or make other
arrangements for the collection of, all amounts deemed necessary to satisfy any
and all federal, state and local withholding and employment-related tax
requirements attributable to this Agreement; or (b) require each Grantee
promptly to remit the amount of such withholding to the Company before taking
any action with respect to the exercise of the Option or with respect to the
Restricted Stock. Withholding may be satisfied by


5

--------------------------------------------------------------------------------


withholding Common Stock to be received upon exercise of the Option or by
delivery to the Company of unrestricted Common Stock.

          12.          Investment Intent. Each Grantee hereby represents and
warrants that Grantee is acquiring the Option and Restricted Stock granted under
this Agreement for Grantee's own account and investment and without any intent
to resell or distribute the shares upon exercise of the Option or upon vesting
of the Restricted Stock. Grantee shall not resell or distribute the shares of
Common Stock received except in compliance with this Agreement and such other
conditions as the Company reasonably may specify to ensure compliance with
federal and state securities laws.

          13.          Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the state of Michigan.

          14.          Severability. In the event that any provision of this
Agreement shall be held illegal or invalid for any reason, the illegality or
invalidity shall not affect the remaining parts of this Agreement, and this
Agreement shall be construed and enforced as if such illegal or invalid
provision had not been included.

          15.          Binding Effect; Amendment. This Agreement shall be
binding upon, and shall inure to the benefit of, the parties to this Agreement
and their respective heirs, successors and permitted assigns. This Agreement
shall not be modified as to a Grantee except in a writing executed by that
Grantee and a duly authorized officer of the Company.

 

MANATRON, INC.

         

By

/s/ Randall L. Peat

--------------------------------------------------------------------------------

   

Randall L. Peat

   

Its Chairman

             

By

/s/ Paul R. Sylvester

--------------------------------------------------------------------------------

   

Paul R. Sylvester, Individually

             

By

/s/ Early L. Stephens

--------------------------------------------------------------------------------

   

Early L. Stephens, Individually

             

By

/s/ James W. Flake

--------------------------------------------------------------------------------

   

James W. Flake, Individually

             

By

/s/ Robert D. Fry

--------------------------------------------------------------------------------

   

Robert D. Fry, Individually


6

--------------------------------------------------------------------------------




APPENDIX A


 

Options

 

Restricted Stock

         

Paul R. Sylvester

60,000

 

60,000

           

Early L. Stephens

40,000

 

40,000

           

James W. Flake

25,000

 

25,000

           

Robert D. Fry

25,000

 

25,000

 





7

--------------------------------------------------------------------------------




MANATRON, INC.

AMENDMENT NO. 1 TO EXECUTIVE STOCK PLAN OF 2000

          This Amendment No. 1 to Executive Stock Plan of 2000 (the "Amendment")
is made as of August 1, 2003, between MANATRON, INC., a Michigan corporation
(the "Company") and Paul R. Sylvester (the "Grantee").

RECITALS:

          A.          The Company and the Grantee, among others, entered into
the Executive Stock Plan of 2000 (the "Plan") which provided for the grant of
stock options and restricted stock to specified grantees, including the Grantee.

          B.          Fifteen Thousand (15,000) shares of Restricted Stock, as
defined in the Plan (the "Forfeited Shares"), from the original pool of shares
of Restricted Stock originally authorized and granted under the Plan were
forfeited by a grantee under the Plan and returned to the Company pursuant to
the terms of the Plan.

          C.          The Compensation Committee and the Stock Option Committee
of the Board of Directors of the Company authorized the grant of the Forfeited
Shares to the Grantee.

NOW, THEREFORE, the parties agree as follows:

          1.          Forfeited Shares. The Company grants the Forfeited Shares
to the Grantee, subject to the terms of the Plan, as amended by this Amendment.
To provide consistency with the vesting schedule provided in the Plan and to
account for the passage of time since the commencement of the Plan, 40% of the
Forfeited Shares shall vest on June 1, 2004, with an additional 10% of the
Forfeited Shares vesting on each anniversary of June 1, 2004. Any provisions of
the Plan providing for accelerated vesting upon the occurrence of certain events
also apply to the Forfeited Shares.

          2.          Amendment.          Except as expressly modified by this
Amendment, the Plan shall remain in full force and effect and shall apply to the
Forfeited Shares.

 

MANATRON, INC.

         

By

/s/ Randall L. Peat

--------------------------------------------------------------------------------

   

Randall L. Peat

   

Its Chairman

             

/s/ Paul R. Sylvester

--------------------------------------------------------------------------------

 

Paul R. Sylvester, Individually


8

--------------------------------------------------------------------------------